Case 2:21-cv-00996-JS-AYS Document 29 Filed 07/20/21 Page 1 of 2 PageID #: 156




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 ANDREW PERRONG, individually and on                :
 behalf of all others similarly situated,           :   Civil File No. 2:21-cv-00996-JS-AYS
                                                    :
        Plaintiff,                                  :
                                                    :
                                                    :   NOTICE OF INTENT TO OPPOSE
 v.                                                 :   PRO HAC VICE APPLICATION
                                                    :   FILED BY AMBROSE W.
 CHARLES BARATTA LLC, a New York                    :   WOTORSON, JR., ESQ.
 limited liability company, SLATER SLATER           :
 SCHULMAN LLP, a New York limited                   :
 liability partnership, ARKADY                      :
 FREKHTMAN ATTORNEY AT LAW, P.C.                    :
 d/b/a FREKHTMAN & ASSOCIATES, a                    :
 New York professional corporation,                 :
 FLEMING NOLEN & JEZ LLP, a Texas                   :
 limited liability partnership, and LAW             :
 OFFICE OF COHEN & JAFFE, LLP, a New                :
 York limited liability partnership                 :
                                                    :
        Defendants.


       Plaintiff provides notice of his intent to oppose the motion for pro hac vice admission of

Joshua Thomas, Esq. in this action. Mr. Thomas filed his motion on July 20, 2021 (ECF No.

25). Plaintiff intends to file a response in opposition to the motion on or by August 3, 2021, two

weeks from the filing of the pro hac vice motion.


Dated: July 20, 2021                         Respectfully submitted,

                                             /s/ Avi R. Kaufman
                                             KAUFMAN PA
                                             Avi R. Kaufman
                                             400 Northwest 26th Street
                                             Miami, Florida 33127
                                             305-469-5881
                                             kaufman@kaufmanpa.com
Case 2:21-cv-00996-JS-AYS Document 29 Filed 07/20/21 Page 2 of 2 PageID #: 157




                                    PARONICH LAW, P.C.
                                    Anthony I. Paronich
                                    350 Lincoln St., Suite 2400
                                    Hingham, MA 02043
                                    617-485-0018
                                    anthony@paronichlaw.com

                                    Attorneys for Plaintiff and proposed class




                                       2
